Action for specific performance in respect of real property which is the subject of a joint venture of the plaintiff and defendant. After joinder of issue, plaintiff moved for judgment under rule 112, or, in the alternative, for partial summary judgment under rule 114 of the Rules of Civil Practice, and the motion was denied. Order affirmed, with $10 costs and disbursements. No opinion. Hag-arty, Acting P. J., Carswell, Adel and Sneed, JJ., concur; Nolan, J., not voting. [See 273 App. Div. 785.]